DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 08/12/2021 was entered for the purpose of a compact prosecution even though the amendment does not comply with the requirements of 37 CFR 1.121(c) because the status identifier for claim 58 is incorrect.  It should be “Withdrawn” rather “Previously Presented” because claim 58 was withdrawn previously from consideration because it is directed to a non-elected species.
Amended claims 1, 7, 17, 19, 21-24, 30-31, 33-34, 53 and 58 are pending in the present application.
Applicant elected previously without traverse of Group I, which is drawn to a method for delivering a gene editing composition across a plasma membrane of a cell.
Applicant also elected previously the following species:  (a) the volume is a function of a number of cells in the population of cells; (b) a Cas protein; (c) a genomic nucleic acid sequence; (d) genetically modified after contact; (e) inducing double-strand break; (f) the volume of aqueous solution is delivered to the population of cells in the form of a spray of aqueous particles; (g) about 2 to 20% ethanol; and (h) a primary T cell.
Claim 58 was withdrawn previously from further consideration because it is directed to non-elected species.
Accordingly, amended claims 1, 7, 17, 19, 21-24, 30-31, 33-34 and 53 are examined on the merits herein with the above elected species.
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1, 7, 17, 19, 21-24, 30-31, 33-34 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for delivering a gene editing composition across a plasma membrane of a cell, comprising: 
(a)	providing a population of cells; and
(b)	contacting the population of cells with a volume of aqueous solution, the aqueous solution comprising the gene editing composition and ethanol or methanol at a concentration of about 25% (v/v), wherein the volume is a function of: (i) exposed surface area of the population of cells; or (ii) the number of cells in the population of cells; wherein the gene editing composition includes a Cas9 protein and a gRNA complex; wherein contacting the population of cells with the volume of aqueous solution is performed by gas propelling the aqueous solution to form a spray; the same method wherein up to about 50% cells in the population are genetically modified after contact with the aqueous solution;
does not reasonably provide enablement for a method for delivering a gene editing composition across a plasma membrane of a cell as claimed broadly for the reasons discussed below.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This is a modified rejection necessitated by Applicant’s amendment.
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
The instant claims are directed to a method for delivering a gene editing composition across a plasma membrane of a cell, comprising: 
(a)	providing a population of cells; and
(b)	contacting the population of cells with a volume of aqueous solution, the aqueous solution comprising the gene editing composition and any alcohol (e.g., methanol, ethanol, butanol, propanol, hexanol, heptanol, decanol among many others) at a concentration of about 25% (v/v), wherein the volume is a function of: (i) exposed surface area of the population of cells; or (ii) the number of cells in the population of cells; wherein the gene editing composition includes a Cas9 protein and a gRNA complex; wherein contacting the population of cells with the volume of aqueous solution is performed by gas propelling the aqueous solution to form a spray.  An embodiment of claim 17 is drawn to the same method wherein at least about 10, 20, 30, 40, 50, 60, 70, 80, 90, 95, 99%, 1-99%, or more of the population of cells, or the progeny thereof become genetically modified after contact with the aqueous solution.

2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (12/30/2015), little was known about a method for delivering a gene editing composition across a plasma membrane of a cell using an aqueous solution comprising the gene editing composition and any alcohol at a concentration of about 25% (v/v) as evidenced at least by the teachings of Touitou (WO 03/000174), Maguire et al (US 10,612,042; IDS), Lin et al (eLIFE 3:e04766. DOI:10.7554/eLife.04766; 13 pages, 2014; IDS), Liu et al (US 2015/0071903), Ganan-Calvo (US 7,293,559) and Ravinder et al (US 2016/0102322).  
3.  	The amount of direction or guidance provided  
Apart from disclosing a delivery platform solution containing 15% ethanol (v/v) supplemented with 2.5 mM MgCl2 for delivering Cas9 ribonucleoprotein (RNP) to various cell types (e.g., A545 cells, Jurkat cells, PMBC and HSC), along with spraying various cell types with a delivery platform solution containing 25% ethanol (v/v) and Cas9/gRNA complex that resulted in an edit efficiency ranging from about 5% to about 15% from a single dose of Cas9 RNP, and an edit efficiency of about 50%, 25%, 15% and 5% after 4 applied doses of Cas9 RNP over 3 day-period for MSC, U2OS, Jurkat and T cells, respectively (Examples 1, 5-6; Figures 30-37 and Table 3); the instant specification fails to provide sufficient guidance for an ordinary skilled artisan on how to use any other types of alcohol such pentanol, hexanol, heptanol, decanol among many others at about 25% (v/v) concentration for delivering a gene editing composition including a Cas9 protein (MW 163,000 Da) and a gRNA complex across a plasma membrane of a cell as claimed broadly.  Applicant’s prior work in the form of U.S. Patent 10,612,042 also demonstrated that 5%-40% (v/v) ethanol or 5%-30% (v/v) methanol in an aqueous solution is capable of delivering a molecule having an average Mr of up to 15,000 Da (Example 9 and Figs. 11-12).  The as-filed specification demonstrated at best spraying a delivery platform solution containing 25% ethanol (v/v) and Cas9/gRNA complex resulted in an edit efficiency of about 50%, 25%, 15% and 5% after 4 applied doses of Cas9 RNP over 3 day-period for MSC, U2OS, Jurkat and T cells, respectively (Figure 40), let alone for attaining at least 60, 70, 80, 90, 95, 99% or more of genetically modified cells after contacting including a single contact with the aqueous solution as encompassed in an embodiment of claim 17.  Since the prior art before the effective filing date of the present application failed to provide sufficient guidance regarding to the aforementioned issues, it is incumbent upon the present application to do so.  Given the state of the prior art discussed above, coupled with the lack of sufficient guidance provided by the present application, it would have required undue experimentation for a skilled artisan to make and use the instant methods as In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.


Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the state of the relevant art, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.

In the Amendment dated 08/12/2021 (page 9, last paragraph), it is noted that Applicant failed to address the above issues namely any alcohol types and 50% or more cells become genetically modified after contacting with an aqueous solution.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Amended claims 1, 7, 17, 19, 22-24, 33-34 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Touitou (WO 03/000174) in view of Liu et al (US 2015/0071903), O’Dea et al (WO 2009/130187) and Ganan-Calvo (US 7,293,559).  This is a modified rejection necessitated by Applicant’s amendment.
Touitou already disclosed an intracellular delivery alcoholic lipid composition for various applications (e.g., pharmaceutical, medical, research), the composition comprises at least a phospholipid, ethanol (or other C2-C4 volatile alcohol), water and at least one active molecule for the penetration through biological membranes and for the facilitation of the delivery of entrapped or complexed molecules through biological and cellular membranes, into cells, wherein ethanol is in an amount of 10%-50% (e.g., 10%, 20%, 30% and 40% w/w) and the active molecule includes proteins, peptides, glycoproteins as well as nucleic acids such as antisense oligonucleotides, DNA, RNA, plasmids (see at least Abstract; particularly pages 3-7; Examples 4-5).  Touitou also taught that the composition may be in the form of a liquid spray, and it can be administered via microporation, electroporation or jet (page 6, lines 8-10).  Touitou stated clearly “The presence of ethanol in an amount of 10 to 50% provides a negative charge to the vesicle” (page 4, lines 11-12), “The composition is added to a culture in a quantity of 10-200ul/well, wherein the well volume is 1-2 ml.  The same ratio is maintained also in other sizes of wells” (page 6, lines 11-13), and “The advantages of the method and the composition of the invention are as follows:  Improved cellular uptake and trafficking.  The composition is easy to prepare.  Delivery to cells, tissues, glands, follicles and organs  Delivery to nucleus (or other cellular organelles)” (page 3, lines 1-6).  Example 1 showed penetration of the amphiphilic flurorescent dye D-289 into mouse 3T3  fibroblasts within 10 minutes and as early as within 3 minutes; Example 4 illustrated cultured Osteosarcoma South cells were efficiently transfected with p53 plasmid after 24 hours; and Example 5 demonstrated intracellular delivery of CMV-GFP cDNA to the dorsal skin surface of 5 week, female, CD-1 nude mice. 
Touitou did not disclose specifically a method for delivering a gene editing composition comprising a Cas9 protein and a sgRNA complex across a plasma membrane of a cell in a cell population with a volume of aqueous solution comprising the gene editing composition and an alcohol at a concentration of about 25% (v/v), and wherein the cell population is contacted with the aqueous solution is performed by gas propelling the aqueous solution to form a spray of aqueous particles/colloidal particles having a diameter of 10 nm to 100 um.  
Before the effective filing date of the present application (12/30/2015), Liu et al already taught successful delivering functional effector proteins, including RNA-programmable nucleases such as Cas9 proteins, Cas9 variants and Cas9 fusion thereof associated with gRNAs in the absence of a supercharged protein using cationic lipids into cells for therapeutic and research purposes, including for targeted manipulation of a gene associated with a disease and the programming of cell fate (Abstract; Summary of the Invention; particularly paragraphs [0004]-[0005], [0011]-[0012], [0014], [129]-[134], [0137], [0140]-[0143], [0256]-[0276]; Example 7; Figs. 30-31 and 36- 43).  Liu et al stated explicitly “Enabling exogenous proteins to access intracellular targets is most commonly achieved by delivery of their encoding DNA sequences through chemical transfection, electroporation, or viral delivery.  The introduction of exogenous the functional delivery of non-replicable protein agent may offer improved safety or broader applicability.  Furthermore, while the delivery of proteins using cationic compounds such as lipids and polymers has remained technically challenging and in many cases induces cellular toxicity, it was surprisingly found, using the compositions and methods provided herein, that certain functional effector proteins (e.g., Cas9 proteins and variants and fusions thereof, recombinases, transcriptional activators/repressors, etc.) can be delivered to cells with no or minimal toxicity, in some cases mediating genomic modification with significant improvements in efficiency and reduced off-target effects” (paragraph [0005]; “It was surprisingly found that when a Cas9 protein is associated with a gRNA, the complex can be encapsulated by cationic lipids and effectively delivered to cells.  This may be accomplished with or without a supercharged protein….In some embodiments, the composition exhibits low toxicity when delivered to a population of cells, for example, wherein at least 60%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, or at least 99% of the cells are viable following administration of the composition.  In some embodiments, the Cas9 protein is a wild type Cas 9 protein, a Cas9 nickase, or comprises a nuclease inactivated (dCas9) protein” (paragraph [0011]); and “[i]t is believed that the gRNA acts as a polyanionic mediator between the otherwise cationic Cas9 protein and the cationic Delivery of Cas9:gRNA complexes is not only highly efficient (e.g., up to 80% modification from a single treatment) but also results in markedly higher genome modification specificity compared with plasmid transfection, typically resulting in >10 fold higher on-target:off-target modification ratios, presumably due to the transient nature of the delivered Cas9:gRNA activity” (paragraph [0131]).  Liu et al also taught a pharmaceutical composition comprising the above disclosed Cas9:gRNA complexes with pharmaceutically acceptable excipients such as surface active agents, buffering agents that include pyrogen-free water, isotonic saline, Ringer’s solution, ethyl alcohol and/or combinations thereof (paragraphs [0186] and [0192]).  Example 7 demonstrated efficient delivery of genome editing proteins, particularly Cas9:sgRNA nuclease complexes with a cationic lipid agent in OPTIMEM media, in vitro (e.g., in cultured human cells such as U2OS-EGFP cells, HEK293T cells, mouse ES cell line Tau-GFP; and assayed for gene inactivation either 4 or 16 hours after delivery, or assayed for gene modification 72 hours after delivery) and in vivo (e.g., inner ear of a mouse) (paragraphs [0230],[0237]-[0240], [0256]-[0276]; Figs. 30-31 and 36- 43).  Liu et al also demonstrated that lipid-mediated Cas9:sgRNA delivery can support efficient multiplexed genome editing in U2OS EGFP reporter cells treated with a single lipid-mediated delivery treatment of Cas9 complexed with a mixture of four gRNAs targeting EGFP, CLTA, EMX and VEGF (paragraph [0263] and Fig. 30C).  Gene disruption efficiency in U2OS EGFP reporter cells were also obtained from delivery of Cas9 D10A nickase with appropriate EGFP-targeting sgRNA pairs targeting opposite strands (paragraph [0264] and Fig. 30D).
an electrospraying device for delivering a biological agent to a sample of cells in vitro and in vivo, wherein the biological agent in a liquid includes DNA-based, RNA-based, protein-based, lipid-based and carbohydrate-based therapeutic biological molecules being accelerated into cells for transfection (Abstract; page 5, last paragraph continues to second paragraph on page 6; page 11, line 15 continues to line 5 on page 12).
Moreover, Ganan-Calvo also disclosed a drug delivery device which produces aerosolized/sprayed particles of pharmaceutically active drugs for delivery to a patient, wherein the aerosolized particles have a uniform diameter in the range of from 0.1 microns to 10 microns (e.g., from 1 microns to 5 microns) (see at least Abstract; Summary of the Inventions; col. 7, line 48 continues to line 66 on col. 8; issued claims 1-26; and Fig. 1).  Ganan-Calvo also taught that any formulation that is capable of atomization can be used, such as a liquid, mixture, solution, suspension or the like which is a flowable liquid at room temperature and comprises a pharmaceutically active compound including prodrugs or DNA encoding proteins (col. 4, line 27 continues to line 19 on col. 5).  The drug delivery device contains liquid (preferably aqueous)-gas (preferably air) with a liquid formulation being expelled from the supply means and forming a stable microjet to flow out of an exit of a pressure chamber (col. 7, line 48 continues to line 66 on col. 8; and Fig. 1).  Ganan-Calvo further taught that the disclosed device is at least energy efficient and simple to use (col. 3, lines 4-8).
Accordingly, before the effective filing date of the present application it would have been obvious for an ordinary skilled artisan to modify the teachings of Touitou by also at 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Liu et al already taught successful delivering functional effector proteins, including RNA-programmable nucleases such as Cas9 proteins, Cas9 variants and Cas9 fusion thereof associated with gRNAs in the absence of a supercharged protein using cationic lipids into cells for therapeutic and research purposes; and particularly the Cas9:gRNA ribonucleoprotein complexes exhibit low toxicity when delivered to a population of cells, as well as the delivery of Cas9:gRNA complexes is not only highly efficient (e.g., up to 80% modification from a single treatment) but also results in markedly higher genome modification specificity compared with plasmid transfection, typically resulting in >10 fold higher on-target:off-target modification ratios, presumably due to the transient nature of the delivered Cas9:gRNA activity.  Additionally, O’Dea et al already successfully disclosed using an electrospraying device for delivering a biological agent to a sample of cells in vitro and in vivo, wherein the biological agent in a liquid includes DNA-based, RNA-based, protein-based, lipid-based and carbohydrate-based therapeutic biological molecules being accelerated into cells for transfection; and Ganan-Calvo also disclosed successfully using a gas-propelled drug delivery device producing aerosolized/sprayed particles of pharmaceutically active drugs for delivery to a patient, wherein the aerosolized particles have a uniform diameter in the range of from 0.1 microns to 10 microns (e.g., from 1 microns to 5 microns).  Moreover, please noting that the primary Touitou reference already taught explicitly that an intracellular delivery alcoholic lipid composition may be in the form of a liquid spray and be administered to cells via jet.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Touitou, Liu et al, O’Dea et al and Ganan-Calvo; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings of Touitou, Liu et al, O’Dea et al and Ganan-Calvo as set forth in the above 103 rejection is indistinguishable and encompassed by the method of the present application as claimed broadly.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 21 and 33-34 (embodiment of elected primary T cells) are rejected under 35 U.S.C. 103 as being unpatentable over Touitou (WO 03/000174) in view of Liu et al (US 2015/0071903), O’Dea et al (WO 2009/130187) and Ganan-Calvo (US 7,293,559) as applied to claims 1, 7, 17, 19, 22-24, 33-34 and 53 above, and further in view of Lin et .
The combined teachings of Touitou, Liu et al, O’Dea et al and Ganan-Calvo were presented above.  However, none of these references teaches specifically that the gene editing composition further comprises a repair template polynucleotide having the characteristics recited in claim 21, and/or the population of cells comprising primary T-cells (elected species).
Before the effective filing date of the present application, Lin et al already demonstrated successfully that new genetic information can be introduced site-specifically and with high efficiency and minimal cell mortality by homology-directed repair (HDR) of Cas9-induced site-specific double-strand DNA breaks using timed delivery of Cas9-guide RNA ribonucleoprotein (RNP) complexes in HEK293T, human primary neonatal fibroblasts or H9 human embryonic stem cells (Abstract; “Results” section and Figures 1-4).  Lin et al also taught that donor DNA molecules with at least 60 nt of sequence homology flanking the Cas9 cleavage site were sufficient for highly efficient HDR of about 19%, and further extension of the homology arms to 90 nt increased the HDR frequency only slightly to about 20-23% (page 4, second last paragraph; and Figure 3).  Lin et al also disclosed that Cas9 RNP-mediated editing begins within 4 hr of delivery and largely completed within 24 hr due to RNP degradation, and higher cell viability has been observed following RNP transfection compared with DNA transfection (page 8, second paragraph).
Additionally, Cooper et al already successfully genetically modified primary human T cells to disrupt T cell receptor α/β using zinc finger nucleases for 
Accordingly, before the effective filing date of the present application it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Touitou, Liu et al, O’Dea et al and Ganan-Calvo by also further incorporating into a gene editing composition a repair template polynucleotide/donor DNA molecule having the characteristics recited in claim 21, and/or selecting primary T-cells for genetic modification/gene editing, in light of the teachings of Lin et al and Cooper et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Lin et al already demonstrated successfully that new genetic information can be introduced site-specifically and with high efficiency and minimal cell mortality by homology-directed repair (HDR) of Cas9-induced site-specific double-strand DNA breaks using timed delivery of Cas9-guide RNA ribonucleoprotein (RNP) complexes in HEK293T, human primary neonatal fibroblasts or H9 human embryonic stem cells.   Moreover, Lin et al also disclosed that donor DNA molecules with at least 60 nt of sequence homology flanking the Cas9 cleavage site were sufficient for highly efficient HDR.  Additionally, Cooper et al also successfully genetically modified primary human T cells to disrupt T cell receptor α/β using gene-editing zinc finger nucleases for generation of universal T cells for immunotherapy.

The modified method resulting from the combined teachings of Touitou, Liu et al, O’Dea et al, Ganan-Calvo, Lin et al and Cooper et al as set forth in the above 103 rejection is indistinguishable from and encompassed by the method of the present application as claimed broadly.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims  30-31 (embodiment of magnesium chloride) are rejected under 35 U.S.C. 103 as being unpatentable over Touitou (WO 03/000174) in view of Liu et al (US 2015/0071903), O’Dea et al (WO 2009/130187) and Ganan-Calvo (US 7,293,559) as applied to claims 1, 7, 17, 19, 22-24, 33-34 and 53 above, and further in view of Jinek et al (Science 337:816-821, 2012 with Supplementary Materials; IDS).
The combined teachings of Touitou, Liu et al, O’Dea et al and Ganan-Calvo were presented above.  However, none of these references teaches specifically that the aqueous solution further comprises about 0.1 to about 10 mM magnesium chloride. 
Before the effective filing date of the present application, Jinek et al already characterized and demonstrated that Cas9 endonuclease can be programmed with guide RNA engineered as a single transcript to target and cleave any dsDNA of interest (Abstract).  Jinek et al also taught that the cleavage reaction of Cas9 endonuclease required both magnesium and the presence of a crRNA sequence complementary to the DNA (section titled “Cas9 is a DNA endonuclease guided by two RNAs” on pages 816-817).  A cleavage buffer supplemented with 1, 5 or 10 mM MgCl2 as well as cleavage buffers supplemented with other metals were used to investigate metal-dependent Cas9 cleavage; and linear cleavage product was observed and increased with increased concentrations of MgCl2 in the cleavage buffer (Section “Metal-dependent cleavage assay” on page 4 of the Supplementary Materials; and Figure S4A on page 11).
Accordingly, before the effective filing date of the present application it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Touitou, Liu et al, O’Dea et al and Ganan-Calvo by also further incorporating into the aqueous solution at least MgCl2 at a concentration of between 1 mM to 10 mM, in light of the teachings of Jinek et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Jinek et al already demonstrated that magnesium chloride at a concentration of 1, 5 or 10 mM MgCl2 is required for Cas9 endonuclease cleavage activity.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Touitou, Liu et al, O’Dea et al, Ganan-Calvo and Jinek et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings of Touitou, Liu et al, O’Dea et al, Ganan-Calvo and Jinek et al as set forth in the above 103 rejection is indistinguishable from and encompassed by the method of the present application as claimed broadly.
prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejections in the Amendment dated 08/12/2021 (pages 10-13) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that Touitou and Liu are silent to contacting a population of cells with a volume of aqueous solution by gas propelling the aqueous solution to form a spray, while O’Dea describes electrospraying in which a liquid is emitted from a conduit and using a high voltage.  Applicant also argued that the presently claimed invention is both novel and provides “unexpected” results as shown in Figure 40 and editing efficiencies of about 50%, 25%, 15% and 5% to a variety of cell types.  Accordingly, the presently claimed invention is non-obvious.
First, since the above rejections were made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, none of Touitou, Liu and O’Dea has to teach contacting a cell population with a volume of aqueous solution by gas propelling the aqueous solution to form a spray as recited in currently amended independent claim 1.  With respect to this new limitation, please refer to the above modified 103 rejections, particularly in light of the supplemental teachings of Ganan-Calvo disclosing successful use of a gas-propelled drug delivery device producing aerosolized/sprayed particles of pharmaceutically active drugs for delivery to a patient, wherein the aerosolized particles have a uniform diameter in the range of from 0.1 microns to 10 microns (e.g., from 1 microns to 5 microns).  The additional citation of the O’Dea reference shows that before the effective filing date of the present application, an electrospraying device has been successfully used for delivering a biological agent to a sample of cells in vitro and in vivo, wherein the biological agent in a liquid includes DNA-based, RNA-based, protein-based, lipid-based and carbohydrate-based therapeutic biological molecules being accelerated into cells for transfection.  Moreover, the primary Touitou reference already taught explicitly that an intracellular delivery alcoholic lipid composition may be in the form of a liquid spray and be administered to cells via jet.
Second, with respect to the “unexpected” results the examiner noted that Liu et al already demonstrated delivery of Cas9:gRNA complexes is highly efficient (e.g., up to 80% modification from a single treatment) but also results in markedly higher genome modification specificity compared with plasmid transfection, typically resulting in >10 fold higher on-target:off-target modification ratios, presumably due to the transient nature of the delivered Cas9:gRNA activity.  Figure 40 of the present specification merely demonstrates spraying a delivery platform solution containing 25% ethanol (v/v) and Cas9/gRNA complex along with other additional components resulting in an edit efficiency of about 50%, 25%, 15% and 5% after 4 applied doses of Cas9 RNP over 3 day-period for MSC, U2OS, Jurkat and T cells, respectively.  Moreover, should there be “unexpected” results, they must be commensurate with the scope of the claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Amended claims 1, 7, 17, 19, 21-24, 30-31, 33-34 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,612,042 (IDS) in view of Liu et al (US 2015/0071903), Lin et al (eLIFE 3:e04766. DOI:10.7554/eLife.04766; 13 pages, 2014; IDS) and Jinek et al (Science 337:816-821, 2012 with Supplementary Materials; IDS).  This is a modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a method for delivering a gene editing composition across a plasma membrane of a cell, comprising: providing a population of cells; and contacting the population of cells with a volume of aqueous solution, the aqueous solution comprising the gene editing composition and an alcohol at a concentration of about 25% (v/v), wherein the volume is a function of: (i) exposed surface area of the population of cells, or (ii) a number of cells in the population of cells; wherein the gene editing composition includes a Cas9 protein and a gRNA complex, wherein contacting the population of cells with the volume of aqueous solution is performed by gas propelling the aqueous solution to form a spray.
ethanol concentration of 5% to 30%, see dependent claim 9), wherein the volume is a function of : (i) exposed surface area of the population of cells; or (ii) a number of cell in the population of cells, and wherein contacting the population of cells with the volume of aqueous solution is performed by gas propelling the aqueous solution to form a spray.
 The claims of the present application differ from claims 1-23 of U.S. Patent No. 10,612,042 in reciting specifically that the aqueous solution comprising a gene editing composition (a payload) that includes a Cas9 protein and a gRNA complex.
Before the effective filing date of the present application (12/30/2015), Liu et al already taught successful delivering functional effector proteins, including RNA-programmable nucleases such as Cas9 proteins, Cas9 variants and Cas9 fusion thereof associated with gRNAs in the absence of a supercharged protein using cationic lipids into cells for therapeutic and research purposes, including for targeted manipulation of a gene associated with a disease and the programming of cell fate (Abstract; Summary of the Invention; particularly paragraphs [0004]-[0005], [0011]-[0012], [0014], [129]-[134], [0137], [0140]-[0143], [0256]-[0276]; Example 7; Figs. 30-31 and 36- 43).  Liu et al stated explicitly “It was surprisingly found that when a Cas9 protein is associated with a gRNA, the complex can be encapsulated by cationic lipids and effectively delivered to cells.  This may be accomplished with or without a the composition exhibits low toxicity when delivered to a population of cells, for example, wherein at least 60%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, or at least 99% of the cells are viable following administration of the composition.  In some embodiments, the Cas9 protein is a wild type Cas 9 protein, a Cas9 nickase, or comprises a nuclease inactivated (dCas9) protein” (paragraph [0011]); and “[i]t is believed that the gRNA acts as a polyanionic mediator between the otherwise cationic Cas9 protein and the cationic lipids.  Delivery of Cas9:gRNA complexes is not only highly efficient (e.g., up to 80% modification from a single treatment) but also results in markedly higher genome modification specificity compared with plasmid transfection, typically resulting in >10 fold higher on-target:off-target modification ratios, presumably due to the transient nature of the delivered Cas9:gRNA activity” (paragraph [0131]).  Liu et al also taught a pharmaceutical composition comprising the above disclosed Cas9:gRNA complexes with pharmaceutically acceptable excipients such as surface active agents, buffering agents that include pyrogen-free water, isotonic saline, Ringer’s solution, ethyl alcohol and/or combinations thereof (paragraphs [0186] and [0192]).  Example 7 demonstrated efficient delivery of genome editing proteins, particularly Cas9:sgRNA nuclease complexes with a cationic lipid agent in OPTIMEM media, in vitro (e.g., in cultured human cells such as U2OS-EGFP cells, HEK293T cells, mouse ES cell line Tau-GFP; and assayed for gene inactivation either 4 or 16 hours after delivery, or assayed for gene modification 72 hours after delivery) and in vivo (e.g., inner ear of a mouse) (paragraphs [0230],[0237]-[0240], [0256]-[0276]; Figs. 30-31 and 36- 43).  Liu et al also lipid-mediated Cas9:sgRNA delivery can support efficient multiplexed genome editing in U2OS EGFP reporter cells treated with a single lipid-mediated delivery treatment of Cas9 complexed with a mixture of four gRNAs targeting EGFP, CLTA, EMX and VEGF (paragraph [0263] and Fig. 30C).  Gene disruption efficiency in U2OS EGFP reporter cells were also obtained from delivery of Cas9 D10A nickase with appropriate EGFP-targeting sgRNA pairs targeting opposite strands (paragraph [0264] and Fig. 30D).
Additionally, Lin et al already demonstrated successfully that new genetic information can be introduced site-specifically and with high efficiency by homology-directed repair (HDR) of Cas9-induced site-specific double-strand DNA breaks using timed delivery of Cas9-guide RNA ribonucleoprotein (RNP) complexes in HEK293T, human primary neonatal fibroblasts or H9 human embryonic stem cells via nucleofection, with editing occurring with high fidelity while cell mortality is minimal (Abstract; “Results” section and Figures 1-4).  Lin et al also taught that donor DNA molecules with at least 60 nt of sequence homology flanking the Cas9 cleavage site were sufficient for highly efficient HDR of about 19%, and further extension of the homology arms to 90 nt increased the HDR frequency only slightly to about 20-23% (page 4, second last paragraph; and Figure 3).  Lin et al also disclosed that Cas9 RNP-mediated editing begins within 4 hr of delivery and largely completed within 24 hr due to RNP degradation, and higher cell viability has been observed following RNP transfection compared with DNA transfection (page 8, second paragraph).
the cleavage reaction of Cas9 endonuclease required both magnesium and the presence of a crRNA sequence complementary to the DNA (section titled “Cas9 is a DNA endonuclease guided by two RNAs” on pages 816-817).  A cleavage buffer supplemented with 1, 5 or 10 mM MgCl2 as well as cleavage buffers supplemented with other metals were used to investigate metal-dependent Cas9 cleavage; and linear cleavage product was observed and increased with increased concentrations of MgCl2 in the cleavage buffer (Section “Metal-dependent cleavage assay” on page 4 of the Supplementary Materials; and Figure S4A on page 11).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify a method for delivering a payload across a plasma membrane of a cell in claims 1-23 of US Patent No. 10,612,042 by also selecting at least Cas9-gRNA ribonucleoprotein complex with a cationic lipid agent as a payload in an aqueous solution containing ethanol at a concentration of about 25% (v/v); and/or the aqueous solution further comprises a repair template polynucleotide/donor DNA and/or MgCl2  at a concentration between 1mM to 10 mM for targeted gene manipulation in a cell, in light of the teachings of Liu et al, Lin et al and Jinek et al as presented above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Liu et al already taught successful delivering functional effector proteins, including RNA-programmable nucleases such as Cas9 proteins, Cas9 variants and Cas9 fusion thereof associated with gRNAs in the absence of a supercharged protein using cationic lipids into cells for therapeutic and research the Cas9:gRNA ribonucleoprotein complexes exhibit low toxicity when delivered to a population of cells, as well as the delivery of Cas9:gRNA complexes is not only highly efficient (e.g., up to 80% modification from a single treatment) but also results in markedly higher genome modification specificity compared with plasmid transfection, typically resulting in >10 fold higher on-target:off-target modification ratios, presumably due to the transient nature of the delivered Cas9:gRNA activity.  Additionally, Lin et al also demonstrated successfully that new genetic information can be introduced site-specifically and with high efficiency and minimal cell mortality by homology-directed repair (HDR) of Cas9-induced site-specific double-strand DNA breaks using timed delivery of Cas9-guide RNA ribonucleoprotein (RNP) complexes in HEK293T, human primary neonatal fibroblasts or H9 human embryonic stem cells via nucleofection, and donor DNA molecules with at least 60 nt of sequence homology flanking the Cas9 cleavage site were sufficient for highly efficient HDR.  Moreover, Jinek et al already demonstrated that magnesium chloride at a concentration of 1, 5 or 10 mM MgCl2 is required for Cas9 endonuclease cleavage activity.


Amended claims 1, 7, 17, 19, 21-24, 30-31, 33-34 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 and 101-115 of copending Application No. 16/841,236 in view of  Liu et al (US 2015/0071903), Lin et al (eLIFE 3:e04766. DOI:10.7554/eLife.04766; 13 pages, 2014;   This is a modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a method for delivering a gene editing composition across a plasma membrane of a cell, comprising: providing a population of cells; and contacting the population of cells with a volume of aqueous solution, the aqueous solution comprising the gene editing composition and an alcohol at a concentration of about 25% (v/v), wherein the volume is a function of: (i) exposed surface area of the population of cells, or (ii) a number of cells in the population of cells; wherein the gene editing composition includes a Cas9 protein and a gRNA complex, wherein contacting the population of cells with the volume of aqueous solution is performed by gas propelling the aqueous solution to form a spray.
Claims 1-47 and 101-115 of copending Application No. 16/841,236 are drawn to a method for delivering a payload (e.g., a small chemical molecule, a peptide or protein, or a nucleic acid, see dependent claim 29) across a plasma membrane of a cell, comprising: providing a population of cells; and spraying (e.g., performed by gas propelling the aqueous solution to form spray, see dependent claims 12-14) the population of cells with a volume of aqueous solution, the aqueous solution including the payload and an alcohol at greater than 2% concentration (e.g., ethanol concentration of 5% to 30%, see dependent claim 22), wherein the volume is a function of : (i) exposed surface area of the population of cells; or (ii) a number of cell in the population of cells.
 The claims of the present application differ from claims 1-47 and 101-115 of copending Application No. 16/841,236 in reciting specifically that the aqueous solution comprising a gene editing composition (a payload) that includes a Cas9 protein and a gRNA complex.
Before the effective filing date of the present application (12/30/2015), Liu et al already taught successful delivering functional effector proteins, including RNA-programmable nucleases such as Cas9 proteins, Cas9 variants and Cas9 fusion thereof associated with gRNAs in the absence of a supercharged protein using cationic lipids into cells for therapeutic and research purposes, including for targeted manipulation of a gene associated with a disease and the programming of cell fate (Abstract; Summary of the Invention; particularly paragraphs [0004]-[0005], [0011]-[0012], [0014], [129]-[134], [0137], [0140]-[0143], [0256]-[0276]; Example 7; Figs. 30-31 and 36- 43).  Liu et al stated explicitly “It was surprisingly found that when a Cas9 protein is associated with a gRNA, the complex can be encapsulated by cationic lipids and effectively delivered to cells.  This may be accomplished with or without a supercharged protein….In some embodiments, the composition exhibits low toxicity when delivered to a population of cells, for example, wherein at least 60%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, or at least 99% of the cells are viable following administration of the composition.  In some embodiments, the Cas9 protein is a wild type Cas 9 protein, a Cas9 nickase, or comprises a nuclease inactivated (dCas9) protein” (paragraph [0011]); and “[i]t is believed that the gRNA acts as a polyanionic mediator between the otherwise cationic Cas9 protein and the cationic lipids.  Delivery of Cas9:gRNA complexes is not only highly efficient (e.g., up to 80% modification from a single treatment) but also results in markedly higher genome modification specificity compared with plasmid transfection, typically resulting in >10 fold higher on-target:off-target modification ratios, presumably due to the transient nature of the delivered Cas9:gRNA activity” (paragraph [0131]).  Liu et al also taught a pharmaceutical composition comprising the above disclosed Cas9:gRNA complexes with pharmaceutically acceptable excipients such as surface active agents, buffering agents that include pyrogen-free water, isotonic saline, Ringer’s solution, ethyl alcohol and/or combinations thereof (paragraphs [0186] and [0192]).  Example 7 demonstrated efficient delivery of genome editing proteins, particularly Cas9:sgRNA nuclease complexes with a cationic lipid agent in OPTIMEM media, in vitro (e.g., in cultured human cells such as U2OS-EGFP cells, HEK293T cells, mouse ES cell line Tau-GFP; and assayed for gene inactivation either 4 or 16 hours after delivery, or assayed for gene modification 72 hours after delivery) and in vivo (e.g., inner ear of a mouse) (paragraphs [0230],[0237]-[0240], [0256]-[0276]; Figs. 30-31 and 36- 43).  Liu et al also demonstrated that lipid-mediated Cas9:sgRNA delivery can support efficient multiplexed genome editing in U2OS EGFP reporter cells treated with a single lipid-mediated delivery treatment of Cas9 complexed with a mixture of four gRNAs targeting EGFP, CLTA, EMX and VEGF (paragraph [0263] and Fig. 30C).  Gene disruption efficiency in U2OS EGFP reporter cells were also obtained from delivery of Cas9 D10A nickase with appropriate EGFP-targeting sgRNA pairs targeting opposite strands (paragraph [0264] and Fig. 30D).
Additionally, Lin et al already demonstrated successfully that new genetic information can be introduced site-specifically and with high efficiency by homology-directed repair (HDR) of Cas9-induced site-specific double-strand DNA breaks using timed delivery of Cas9-guide RNA ribonucleoprotein (RNP) complexes in HEK293T, human primary neonatal fibroblasts or H9 human embryonic stem cells via nucleofection, with editing occurring with high fidelity while cell mortality is minimal (Abstract; “Results” section and Figures 1-4).  Lin et al also taught that donor DNA molecules with at least 60 nt of sequence homology flanking the Cas9 cleavage site were sufficient for highly efficient HDR of about 19%, and further extension of the homology arms to 90 nt increased the HDR frequency only slightly to about 20-23% (page 4, second last paragraph; and Figure 3).  Lin et al also disclosed that Cas9 RNP-mediated editing begins within 4 hr of delivery and largely completed within 24 hr due to RNP degradation, and higher cell viability has been observed following RNP transfection compared with DNA transfection (page 8, second paragraph).
Moreover, Jinek et al already taught that the cleavage reaction of Cas9 endonuclease required both magnesium and the presence of a crRNA sequence complementary to the DNA (section titled “Cas9 is a DNA endonuclease guided by two RNAs” on pages 816-817).  A cleavage buffer supplemented with 1, 5 or 10 mM MgCl2 as well as cleavage buffers supplemented with other metals were used to investigate metal-dependent Cas9 cleavage; and linear cleavage product was observed and increased with increased concentrations of MgCl2 in the cleavage buffer (Section “Metal-dependent cleavage assay” on page 4 of the Supplementary Materials; and Figure S4A on page 11).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify a method for delivering a payload across a plasma membrane of a cell in claims 1-47 and 101-115 of copending Application No. 16/841,236 by also selecting at least Cas9-gRNA ribonucleoprotein complex with a cationic lipid as a payload in an aqueous solution containing ethanol at a concentration of about 25% (v/v); and/or the aqueous solution further comprises a repair template polynucleotide/donor DNA and/or MgCl2  at a concentration between 1mM to 10 mM for targeted gene manipulation in a cell, in light of the teachings of Liu et al, Lin et al and Jinek et al as presented above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Liu et al already taught successful delivering functional effector proteins, including RNA-programmable nucleases such as Cas9 proteins, Cas9 variants and Cas9 fusion thereof associated with gRNAs in the absence of a supercharged protein using cationic lipids into cells for therapeutic and research purposes; and particularly the Cas9:gRNA ribonucleoprotein complexes exhibit low toxicity when delivered to a population of cells, as well as the delivery of Cas9:gRNA complexes is not only highly efficient (e.g., up to 80% modification from a single treatment) but also results in markedly higher genome modification specificity compared with plasmid transfection, typically resulting in >10 fold higher on-target:off-target modification ratios, presumably due to the transient nature of the delivered Cas9:gRNA activity.  Additionally, Lin et al also demonstrated successfully that new genetic information can be introduced site-specifically and with high efficiency and minimal cell mortality by homology-directed repair (HDR) of Cas9-induced site-specific double-strand DNA breaks using timed delivery of Cas9-guide RNA ribonucleoprotein (RNP) complexes in HEK293T, human primary neonatal fibroblasts or H9 human embryonic stem cells via nucleofection, and donor DNA molecules with at least 60 nt of sequence homology flanking the Cas9 cleavage site were sufficient for highly efficient HDR.  Moreover, Jinek et al already demonstrated that magnesium chloride at a concentration of 1, 5 or 10 mM MgCl2 is required for Cas9 endonuclease cleavage activity.
This is a provisional nonstatutory double patenting rejection.


Amended claims 1, 7, 17, 19, 21-24, 30-31, 33-34 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/471,466 in view of  Liu et al (US 2015/0071903), Lin et al (eLIFE 3:e04766. DOI:10.7554/eLife.04766; 13 pages, 2014; IDS), Jinek et al (Science 337:816-821, 2012 with Supplementary Materials; IDS) and Ganan-Calvo (US 7,293,559).  This is a modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a method for delivering a gene editing composition across a plasma membrane of a cell, comprising: providing a population of cells; and contacting the population of cells with a volume of aqueous solution, the aqueous solution comprising the gene editing composition and an alcohol at a concentration of about 25% (v/v), wherein the volume is a function of: (i) exposed surface area of the population of cells, or (ii) a number of cells in the population of cells; wherein the gene editing composition includes a Cas9 protein and a gRNA complex, wherein contacting the population of cells with the volume of aqueous solution is performed by gas propelling the aqueous solution to form a spray.
copending Application No. 16/471,466 are drawn to a method of delivering a payload (e.g., mRNA encodes a gene-editing composition, see dependent claims 16-17) across a plasma membrane of a cell, comprising: providing a population of cells; and contacting (e.g., with a spray of an aqueous solution, see dependent claim 13) the population of cells with a volume of an isotonic aqueous solution, the aqueous solution including the payload and an alcohol at greater than 5% concentration (e.g., ethanol concentration between 20-30%, see dependent claims 4-5).
 The claims of the present application differ from claims 1-20 of copending Application No. 16/471,466 in reciting specifically that the aqueous solution comprising a gene editing composition (a payload) that includes a Cas9 protein and a gRNA complex, and contacting the population of cells with the volume of aqueous solution is performed by gas propelling the aqueous solution to form a spray.
Before the effective filing date of the present application (12/30/2015), Liu et al already taught successful delivering functional effector proteins, including RNA-programmable nucleases such as Cas9 proteins, Cas9 variants and Cas9 fusion thereof associated with gRNAs in the absence of a supercharged protein using cationic lipids into cells for therapeutic and research purposes, including for targeted manipulation of a gene associated with a disease and the programming of cell fate (Abstract; Summary of the Invention; particularly paragraphs [0004]-[0005], [0011]-[0012], [0014], [129]-[134], [0137], [0140]-[0143], [0256]-[0276]; Example 7; Figs. 30-31 and 36- 43).  Liu et al stated explicitly “It was surprisingly found that when a Cas9 protein is associated with a gRNA, the complex can be encapsulated by cationic lipids and effectively delivered to cells.  This may be accomplished with or without a supercharged protein….In some embodiments, the composition exhibits low toxicity when delivered to a population of cells, for example, wherein at least 60%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, or at least 99% of the cells are viable following administration of the composition.  In some embodiments, the Cas9 protein is a wild type Cas 9 protein, a Cas9 nickase, or comprises a nuclease inactivated (dCas9) protein” (paragraph [0011]); and “[i]t is believed that the gRNA acts as a polyanionic mediator between the otherwise cationic Cas9 protein and the cationic lipids.  Delivery of Cas9:gRNA complexes is not only highly efficient (e.g., up to 80% modification from a single treatment) but also results in markedly higher genome modification specificity compared with plasmid transfection, typically resulting in >10 fold higher on-target:off-target modification ratios, presumably due to the transient nature of the delivered Cas9:gRNA activity” (paragraph [0131]).  Liu et al also taught a pharmaceutical composition comprising the above disclosed Cas9:gRNA complexes with pharmaceutically acceptable excipients such as surface active agents, buffering agents that include pyrogen-free water, isotonic saline, Ringer’s solution, ethyl alcohol and/or combinations thereof (paragraphs [0186] and [0192]).  Example 7 demonstrated efficient delivery of genome editing proteins, particularly Cas9:sgRNA nuclease complexes with a cationic lipid agent in OPTIMEM media, in vitro (e.g., in cultured human cells such as U2OS-EGFP cells, HEK293T cells, mouse ES cell line Tau-GFP; and assayed for gene inactivation either 4 or 16 hours after delivery, or assayed for gene modification 72 hours after delivery) and in vivo (e.g., inner ear of a mouse) (paragraphs lipid-mediated Cas9:sgRNA delivery can support efficient multiplexed genome editing in U2OS EGFP reporter cells treated with a single lipid-mediated delivery treatment of Cas9 complexed with a mixture of four gRNAs targeting EGFP, CLTA, EMX and VEGF (paragraph [0263] and Fig. 30C).  Gene disruption efficiency in U2OS EGFP reporter cells were also obtained from delivery of Cas9 D10A nickase with appropriate EGFP-targeting sgRNA pairs targeting opposite strands (paragraph [0264] and Fig. 30D).
Additionally, Lin et al already demonstrated successfully that new genetic information can be introduced site-specifically and with high efficiency by homology-directed repair (HDR) of Cas9-induced site-specific double-strand DNA breaks using timed delivery of Cas9-guide RNA ribonucleoprotein (RNP) complexes in HEK293T, human primary neonatal fibroblasts or H9 human embryonic stem cells via nucleofection, with editing occurring with high fidelity while cell mortality is minimal (Abstract; “Results” section and Figures 1-4).  Lin et al also taught that donor DNA molecules with at least 60 nt of sequence homology flanking the Cas9 cleavage site were sufficient for highly efficient HDR of about 19%, and further extension of the homology arms to 90 nt increased the HDR frequency only slightly to about 20-23% (page 4, second last paragraph; and Figure 3).  Lin et al also disclosed that Cas9 RNP-mediated editing begins within 4 hr of delivery and largely completed within 24 hr due to RNP degradation, and higher cell viability has been observed following RNP transfection compared with DNA transfection (page 8, second paragraph).
the cleavage reaction of Cas9 endonuclease required both magnesium and the presence of a crRNA sequence complementary to the DNA (section titled “Cas9 is a DNA endonuclease guided by two RNAs” on pages 816-817).  A cleavage buffer supplemented with 1, 5 or 10 mM MgCl2 as well as cleavage buffers supplemented with other metals were used to investigate metal-dependent Cas9 cleavage; and linear cleavage product was observed and increased with increased concentrations of MgCl2 in the cleavage buffer (Section “Metal-dependent cleavage assay” on page 4 of the Supplementary Materials; and Figure S4A on page 11).
Furthermore, Ganan-Calvo also disclosed a drug delivery device which produces aerosolized/sprayed particles of pharmaceutically active drugs for delivery to a patient, wherein the aerosolized particles have a uniform diameter in the range of from 0.1 microns to 10 microns (e.g., from 1 microns to 5 microns) (see at least Abstract; Summary of the Inventions; col. 7, line 48 continues to line 66 on col. 8; issued claims 1-26; and Fig. 1).  Ganan-Calvo also taught that any formulation that is capable of atomization can be used, such as a liquid, mixture, solution, suspension or the like which is a flowable liquid at room temperature and comprises a pharmaceutically active compound including prodrugs or DNA encoding proteins (col. 4, line 27 continues to line 19 on col. 5).  The drug delivery device contains liquid (preferably aqueous)-gas (preferably air) with a liquid formulation being expelled from the supply means and forming a stable microjet to flow out of an exit of a pressure chamber (col. 7, line 48 continues to line 66 on col. 8; and Fig. 1).  Ganan-
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify a method for delivering a payload across a plasma membrane of a cell in claims 1-20 of copending Application No. 16/471,466 by also selecting at least Cas9-gRNA ribonucleoprotein complex as a payload in an aqueous solution containing ethanol at about 25% concentration (v/v); and/or the aqueous solution further comprises a repair template polynucleotide/donor DNA and/or MgCl2  at a concentration between 1mM to 10 mM for targeted gene manipulation in a cell, and wherein the aqueous solution is delivered to the cell in a cell population in the form of a gas-propelled spray of aqueous particles/colloidal particles having a diameter of 10 nm to 100 um, in light of the teachings of Liu et al, Lin et al, Jinek et al and Ganan-Calvo as presented above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Liu et al already taught successful delivering functional effector proteins, including RNA-programmable nucleases such as Cas9 proteins, Cas9 variants and Cas9 fusion thereof associated with gRNAs in the absence of a supercharged protein using cationic lipids into cells for therapeutic and research purposes; and particularly the Cas9:gRNA ribonucleoprotein complexes exhibit low toxicity when delivered to a population of cells, as well as the delivery of Cas9:gRNA complexes is not only highly efficient (e.g., up to 80% modification from a single treatment) but also results in markedly higher genome modification specificity compared with plasmid transfection, typically resulting in >10 fold higher on-target:off-target modification ratios, presumably due to the transient nature of the delivered Cas9:gRNA activity.  Additionally, Lin et al also demonstrated successfully that new genetic information can be introduced site-specifically and with high efficiency and minimal cell mortality by homology-directed repair (HDR) of Cas9-induced site-specific double-strand DNA breaks using timed delivery of Cas9-guide RNA ribonucleoprotein (RNP) complexes in HEK293T, human primary neonatal fibroblasts or H9 human embryonic stem cells via nucleofection, and donor DNA molecules with at least 60 nt of sequence homology flanking the Cas9 cleavage site were sufficient for highly efficient HDR.  Moreover, Jinek et al already demonstrated that magnesium chloride at a concentration of 1, 5 or 10 mM MgCl2 is required for Cas9 endonuclease cleavage activity; while Ganan-Calvo also disclosed successfully using a gas-propelled drug delivery device producing aerosolized/sprayed particles of pharmaceutically active drugs for delivery to a patient, wherein the aerosolized particles have a uniform diameter in the range of from 0.1 microns to 10 microns (e.g., from 1 microns to 5 microns).  Furthermore, please noting that an embodiment of claims 1-20 of copending Application No. 16/471,466 requires contacting the population of cells with a spray of an aqueous solution (see dependent claim 13).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments

Applicant argued basically that the subject matter of currently amended claim 1 is not obvious in view of claims 1-23 of US 10,612,042; claims 1-47 and 101-115 of copending Application No. 16/841,236; and claims 1-20 of copending Application No. 16/471,466.
Please refer to the above modified double patenting rejections for details along with the Examiner’s responses to Applicant’s arguments for 103 rejections above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pui et al (US 6,764,720) disclosed using multiple nozzle spraying to produce large quantities of nanoparticles having a nominal diameter of about 1 nanometer to about 2000 nanometers, preferably less than 100 nm in diameter, that include drug active ingredients (e.g., proteolytic enzymes, cytokines, growth factors, polynucleic acids such as DNA or other genetic material) for use in various applications (Abstract; Summary of the Invention; col. 6, lines 16-65; col. 7, lines 24-67; col. 8, lines 26-34).  Pui et al also stated clearly “The ability to use nanoparticles as vehicles for drug absorption may also be applied to protein drugs such as insulin, which are generally very poorly absorbed in the gastrointestinal tract.  Uptake of larger spheres containing macromolecules has been performed in recent years, and with the reduction in size to nanoparticles, the effect on absorption should be improved for nanoencapsulated proteins” (col. 8, lines 26-34). 

Conclusion
	No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633